Citation Nr: 0317446	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  94-23 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a thoracic spine 
disability.

3.  Entitlement to service connection for a lumbosacral spine 
disability.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
August 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for disabilities of the right 
shoulder, thoracic spine, and lumbosacral spine.  In May 
1996, the veteran testified at a Board hearing at the RO.  In 
January 1997, Board remanded the matter for additional 
development of the evidence.  In a September 1999 decision, 
the Board denied service connection for disabilities of the 
right shoulder, thoracic spine, and lumbosacral spine.  

The veteran duly appealed the Board's decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  While the 
matter was pending before the Court, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 2002).  

In light of this new law, in a March 2001 Order, the Court 
vacated the Board's September 1999 decision and remanded the 
matter for readjudication in light of the VCAA.  In January 
2002, the Board remanded the matter to the RO for additional 
evidentiary development and due process considerations.  A 
review of the record shows that the RO has complied with all 
remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).

In a May 2003 letter, the veteran was advised that he was 
entitled to an additional hearing as the Veterans Law Judge 
who conducted the May 1996 hearing was no longer employed by 
the Board.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. 
§ 20.707 (2002).  The following month, the veteran responded 
that he did not wish to appear at another hearing and asked 
that his case be considered based on the evidence of record.  
Thus, the Board will proceed with consideration of the 
veteran's appeal, in conformance with his request.


FINDINGS OF FACT

1.  A chronic disability of the right shoulder, thoracic 
spine, or lumbosacral spine was not clinically evident in 
service or objectively identified for many years thereafter.  

2.  The most probative evidence of record shows that the 
veteran's current right shoulder, thoracic spine, and 
lumbosacral spine disabilities are not causally related to 
his active service or any incident therein.  


CONCLUSION OF LAW

A right shoulder, thoracic spine, and lumbosacral spine 
disability were not incurred in or aggravated by active 
service, nor may such disabilities be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal, with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In this case, the Board finds that VA has satisfied 
its duties to the veteran, under both former law and the new 
VCAA.  

Under the revised criteria, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA fulfilled its notification duties to the 
veteran via the Board's January 2002 remand, a January 2002 
letter from the RO, and an October 2002 Supplemental 
Statement of the Case.

Under the VCAA, VA also has a duty to assist claimants to 
obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  In this 
case, the veteran's service department medical records are on 
file, as are post-service clinical records, and records from 
the Social Security Administration.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(1) - (3) (2002).  The RO 
has also obtained a detailed VA medical opinion regarding the 
issues on appeal.  38 U.S.C.A. § 5103A(d) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2002).  There is no indication of 
relevant, outstanding evidence.  For all the foregoing 
reasons, the Board concludes that VA's duties to the veteran 
have been fulfilled.  

I.  Factual Background

The veteran's service medical records reveal intermittent 
reports of back and right shoulder pain.  In September 1975, 
he complained of low back pain after being hit in a football 
game.  The following month, he reported continued back pain.  
In October 1975, the veteran complained of pain and 
tenderness over the right acromioclavicular joint after a 
fall.  X-ray study of the right shoulder showed no 
abnormalities.  

In August 1977, the veteran reported back pain for 3 months, 
associated with marching.  Physical examination was normal 
and the diagnosis was rule out muscular strain.  In April 
1978, the veteran claimed that he hurt his right shoulder 
about a week earlier, noting that he had previously sustained 
an injury during basic training.  The diagnosis was right 
acromioclavicular strain. 

At his August 1978 service separation medical examination, 
the veteran claimed that he was in "bad health" because of 
a shoulder disorder.  On clinical evaluation, however, the 
veteran's upper extremities, spine, and musculoskeletal 
system were normal.  

In the 1980's the veteran communicated with VA on several 
occasions regarding administrative matters, such as an 
overpayment of benefits, and the status of his dependents.  
On none of these occasions did the veteran make any reference 
to a disability of the right shoulder, thoracic spine, or 
lumbosacral spine.  

In August 1992, the veteran submitted an application for VA 
benefits, including service connection for disabilities of 
the right shoulder and back.  In connection with his claim, 
the RO obtained private medical records showing treatment for 
a herniated disc at L5-S1, following a March 1991 work-
related injury.

Medical records from W. Osborne, M.D., dated in June 1991, 
indicate that he evaluated the veteran's back disability 
which was noted to have existed since a March 1991 industrial 
accident.  After examining the veteran and reviewing X-ray 
studies, the examiner concluded that the veteran was a 
candidate for spinal fusion and diskectomy.

Medical records from K. Gill, M.D., dated from April 1991 to 
January 1992, show that the veteran received treatment for a 
low back disability.  In May 1991, the veteran reported that 
he had experienced low back pain and muscle spasms since a 
March 1991 work-related injury sustained while he was lifting 
sheet-metal.  He denied a history of previous injury and 
indicated that he had been unable to work since his injury in 
March 1991.  A magnetic resonance imaging study (MRI) 
performed in April 1991 revealed a degenerated central disc 
bulging at L5-S1 with bilateral neural foraminal narrowing at 
L5-S1.  In June 1991, the veteran underwent posterior lumbar 
interbody fusion and posterior lateral fusion with L5-S1 
right autogenous iliac graft.  The operative report notes 
that the veteran had sustained a disk injury as a result of a 
March 1991 industrial accident.  

Medical records from R. Stockton, M.D., dated from February 
to August 1992 show that the veteran received treatment for 
low back pain.  The diagnoses included post operative 
residuals of lumbar disc disease and chronic lumbar pain 
syndrome.

The veteran was afforded a VA medical examination in October 
1992, at which he reported that he was last employed as a 
laborer in March 1991.  The veteran explained that he had had 
to quit his job in March 1991 because of a back injury 
requiring surgical treatment.  He indicated that he initially 
injured his back in a football game during service and had 
experienced recurrent back pain since that time.  Regarding 
his right shoulder, the veteran claimed that he initially 
injured the shoulder in service and had experienced recurrent 
pain since that time.  X-ray study of the lumbar spine 
revealed posterior metallic immobilization of the lumbosacral 
joint, but the spine was otherwise normal.  An X-ray study of 
the thoracic spine revealed minimal arthritis.  An X-ray 
study of the right shoulder was normal.  The diagnoses were 
past history of a right shoulder strain with residuals; past 
history of low back injury while in the service and also past 
history of low back injury in March 1991, with post operative 
removal of ruptured lumbar disc and spinal fusion; and 
minimal degenerative arthritis of the lower thoracic spine.

In June 1993, Dr. Stockton indicated that the veteran 
continued to experience lumbar spine pain.  The diagnoses 
included lumbar disc disease, post operative posterior lumbar 
interbody fusion with Gill impairment rating, and chronic 
lumbar pain syndrome with insomnia.

In pertinent part, records from the Hillcrest Baptist Medical 
Center for the period from April 1991 to March 1995 show 
intermittent treatment for back pain.  During the course of 
treatment, a history of back surgery was noted.

Records from the Providence Health Center dated in March 1995 
show that the veteran was seen in connection with his 
complaints of back pain involving thoracic and lumbar spine.  
He reported that his back had recently "snapped" while he 
was being handcuffed by the police.  An X-ray study of the 
thoracic spine was normal and an X-ray study of the lumbar 
spine revealed pedicle screws and vertical bridges between 
the screws at L5 and S1 levels, mild disc space narrowing at 
L5-S1, and a bone graft between the L5 and S1.

In pertinent part, records from the Family Practice Center 
dated from April 1994 to April 1995 show that the veteran was 
seen in connection with his complaints of back pain.  In 
April 1995, he reported that he had injured his back the 
previous month when he was detained by the police.  The 
diagnoses were lumbalgia, status post L5-S1 laminectomy, 
diskectomy, and posterior lumbar interbody fusion in 1991.

Medical records from J. Benham, M.D., dated from May 1991 to 
April 1996, are negative for complaints or findings of a back 
disability.  In May 1991, the veteran indicated that he had 
been struck by an automobile, resulting in a right hip 
dislocation.

At his May 1996 Board hearing, the veteran testified that he 
initially injured his back in a football game during active 
service, requiring intermittent treatment and therapy prior 
to service separation.  He stated that he had had recurrent 
back pain since the in-service injury; however, he indicated 
that he did not receive medical treatment for his back 
between his service separation and his work-related injury in 
March 1991.  Regarding his right shoulder disability, the 
veteran testified that he sustained a right shoulder injury 
in service, resulting in pain and an inability to move the 
shoulder for three weeks.  He claimed that he had had 
recurrent right shoulder pain since the in-service injury, 
but denied receiving regular medical treatment.

According to August 1997 VA X-ray studies of the veteran's 
thoracic and lumbar spine, the veteran had post surgical 
changes in the lumbosacral spine without evidence of acute 
changes.  The thoracic spine study revealed no abnormalities.  
Repeat studies in April 1998 showed no interval changes 
involving the thoracic or lumbosacral segments of the spine.

Medical records from H. Slade, M.D., dated from August 1994 
to September 1997 reveal intermittent treatment for the 
veteran's back disability, manifested by symptoms including 
pain and limitation of motion.  During such treatment, it was 
noted that the veteran had sustained a work-related back 
injury in March 1991, and had undergone surgery in June 1991.  
The clinical assessment was lumbar disc pathology since 1991 
and back pain.

The veteran underwent VA orthopedic examination in May 1998, 
at which he reported that he initially injured his back and 
right shoulder in service.  The veteran reported that he had 
worked as a roofer after his separation from service and had 
sustained a back injury at work in March 1991.  The examiner 
indicated that he had reviewed the veteran's claims folder 
which revealed no shoulder abnormality at the time of the 
veteran's separation from service.  The examiner further 
noted that an MRI study performed after the work-related 
injury revealed a degenerated lumbosacral disc with bilateral 
foraminal narrowing, requiring surgery in June 1991.  In 
connection with the VA medical examination, diagnostic 
studies were performed.  An X-ray study of the lumbar spine 
revealed a healed L5-S1 lumbar fusion with good alignment of 
the spine.  A bone scan revealed an uptake in the L5-S1 area.  
After examining the veteran and reviewing the claims folder, 
the diagnosis was status post L5-S1 fusion with residual low 
back pain.  The examiner indicated that there was no evidence 
of any right shoulder pathology on examination.  He further 
noted that the veteran had worked as a roofer and that there 
was no evidence that the right shoulder or back was 
symptomatic prior to the 1991 workers' compensation 
industrial injury.

The veteran underwent VA spine examination in September 1998.  
The examiner noted that the veteran's medical records were 
not available for review.  The veteran reported that he had 
initially injured his back in a football game during service 
and had had back problems since that time.  He claimed that 
his back problems had progressively worsened, requiring 
surgery in June 1991.  The veteran made no mention of the 
March 1991 industrial accident.  It was noted that an April 
1998 X-ray study of the lumbosacral spine revealed post 
operative changes with plates and screws anchoring L5-S1 with 
bony overgrowth and lateral masses; a study of the thoracic 
spine was normal.  The diagnoses were traumatic arthritis of 
the lumbosacral spine, status post surgical fixation of L5-S1 
in 1991; and chronic thoracic spine strain.  The examiner 
opined (without reviewing the claims file) that the veteran's 
lumbosacral spine disability was causally related to in-
service symptomatology, but that the thoracic spine 
disability was not related to any in-service symptomatology.

At a VA orthopedic examination in September 1998, the veteran 
indicated that he injured his right shoulder in a fall during 
service.  He claimed that he had experienced recurrent pain, 
discomfort, and limitation of motion since that time.  
Examination revealed right shoulder tenderness, but there was 
no evidence of swelling, redness, or warmth; the range of 
motion was reduced and associated with pain.  It was noted 
that an April 1998 X-ray study of the right shoulder revealed 
no abnormality.  The diagnosis was chronic right shoulder 
sprain and the examiner opined that the veteran's right 
shoulder sprain was related to in-service symptomatology.  
Again, however, the examiner did not have benefit of a review 
of the veteran's claims folders.  

Noting this deficiency, the RO rescheduled the veteran for 
another VA medical examination, which was conducted in 
February 1999.  At that time, the VA physician indicated that 
he had reviewed the veteran's claims folder in connection 
with his examination of the veteran.  The veteran reported 
that he had injured his back in service playing football.  He 
indicated that he had reinjured his back after service while 
performing his job as a roofer.  After examining the veteran, 
the examiner recorded diagnoses of equivocal impingement 
syndrome, right shoulder, and traumatic spondylosis and 
spondylarosis deformans, lumbosacral spine, with solid spinal 
fusion and chronic radiculopathy.  The examiner indicated 
that as a football player and wrestler, the veteran received 
many small injuries to his spine and other body areas during 
his time in service.  He noted that the veteran continued to 
function after each and was an enthusiastic player.  After 
his discharge from service, the examiner noted that the 
veteran worked as a roofer, which required great body 
strength and dexterity.  He indicated that the lifting 
incident of March 1991 led to the laminectomy and spinal 
fusion and was responsible for the veteran's current low back 
morbity and impairment.  He indicated that the low back 
disability was not the result of the veteran's active service 
or any incident therein.  The examiner further indicated that 
the right shoulder disability was not the result of the 
injuries described by the veteran during service.  

Records obtained from the Social Security Administration 
include VA and private medical records, dated from March 1991 
to May 2000.  These records also include a March 1993 
disability determination which indicates that the veteran was 
found to be disabled by reason of a back disability.  Medical 
records note the date of onset of the veteran's back 
disability as March 5, 1991, the date of his work-related 
injury.  None of these records are dated prior to March 1991 
or contain any reports of an in-service back or shoulder 
disability.  March and April 2000 VA clinical records show 
that the veteran sought treatment for right shoulder pain.  
At that time, he claimed that he had been playing with his 
grandchildren and fell, sustaining a fracture of the right 
shoulder.  He stated that he had been treated following the 
injury at a private hospital.  The assessment was history of 
right shoulder fracture and dislocation.  Private treatment 
records show that in March 2000, the veteran reported that he 
had injured his right shoulder playing volleyball with his 
brothers.  

In August 2002, the veteran submitted various clinical 
records in support of his appeal showing that he was treated 
for a low back disability stemming from a March 1991 
industrial accident.  None of these records is dated prior to 
March 1991 or makes any reference to an in-service back or 
shoulder injury.  

The veteran most recently underwent VA medical examination in 
January 2003.  The VA physician who conducted the 
examination, the Chief of the Orthopedics Department, 
indicated that he had reviewed the veteran's three-volume 
claims folder.  The examiner noted that the veteran's service 
medical records showed that he was seen for a right shoulder 
injury.  The veteran reported that he had received no 
treatment for his right shoulder after leaving the military 
until January 1998.  He indicated that at that time, he was 
throwing a ball and fell, injuring his right shoulder because 
of his "bad ankles."  He indicated that he sustained a 
right shoulder dislocation at that time.  After examining the 
veteran, the examiner diagnosed chronic right shoulder pain 
syndrome and early degenerative arthritis of the 
acromioclavicular joint, radiographically of unknown clinical 
significance.  The examiner commented that the veteran's 
subjective complaints outweighed objective findings as 
evidenced by significant weakness with no evidence of any 
muscle atrophy.  The examiner indicated that the date of 
onset of the veteran's right shoulder disability was 
difficult to determine.  He noted that the veteran had done 
heavy labor for a number of years following his separation 
form service without any evidence of seeking medical care.  
He indicated, therefore, that it would appear that the 
veteran's current shoulder disability stemmed from an injury 
sustained subsequent to his low back injury in 1991.  He 
noted that the veteran's shoulder dislocation in 1998 may 
have been a factor.  The examiner indicated that the 
veteran's current shoulder disability was in no way related 
to his active service or any incident therein, including the 
in-service shoulder injury.

Regarding the thoracic and lumbar segments of the spine, the 
examiner noted that the veteran's service medical records 
showed that he was seen following a back injury.  He further 
noted that post-service records documented an industrial 
injury in March 1991, with subsequent treatment.  The veteran 
indicated that he had had low back pain since service and 
believed that he may have sought private medical treatment in 
1979 or 1980.  He denied any thoracic spine pain until three 
to four years ago when he felt as if his pain had spread from 
his low back.  After examining the veteran, the examiner 
diagnosed chronic pain syndrome of the low back and noted 
that the veteran's subjective complaints outweighed objective 
findings.  Also diagnosed was L5-S1 disckectomy with 
posterior lumbar interbody fusion.  The examiner indicated 
that although some degenerative changes in the thoracic spine 
were shown radiographically, he was unable to find any 
evidence of disability of the thoracic spine.  He further 
indicated that he could find no evidence in the record that 
the degenerative changes in the veteran's thoracic spine were 
related to the veteran's active service or any incident 
therein.  With respect to the lumbar spine, the examiner 
indicated that the veteran's current disability had its onset 
in March 1991, as a result of the industrial accident.  He 
further noted that there were some superimposed age-related 
degenerative changes.  The examiner indicated that although 
the veteran was seen in service for back pain, it was 
difficult to substantiate that he had a significant injury at 
that time.  Thus, the examiner indicated that it was his 
opinion that the veteran's current low back disability was 
not etiologically related to his active service or any 
incident therein.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).

Where a veteran served 90 days or more and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2002).  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2002); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

The veteran claims entitlement to service connection for 
disabilities of the right shoulder, thoracic spine, and 
lumbosacral spine.  Specifically, he contends that his 
current right shoulder, thoracic spine, and lumbosacral spine 
disabilities developed as a result of injuries sustained 
during active service.  In applying the above legal criteria 
to the facts in the instant case, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claims of service connection for disabilities of the right 
shoulder, thoracic spine, and lumbosacral spine.

As noted above, the veteran's service medical records do 
document treatment for back pain and shoulder pain following 
reported injuries; however, no chronic disabilities of the 
back or right shoulder were diagnosed during service.  In 
fact, at the time of his service separation medical 
examination, the veteran's spine, upper extremities, and 
musculoskeletal system were clinically normal.  

Likewise, the post-service medical evidence of record is 
negative for any residual of the in-service back or right 
shoulder injuries or of any indication of a right shoulder or 
back disability for many years after service separation.  The 
first objective evidence of any low back disability is not 
until March 1991, shortly after the veteran injured his back 
while working at a roofer.  Indeed, his low back symptoms 
were noted to have coincided with the on-the-job injury.  
Disabilities of the right shoulder and thoracic spine were 
not identified for several years after the March 1991 
industrial accident.  

Based on the evidence set forth above, clearly it cannot be 
concluded that the veteran's in-service back and right 
shoulder injuries resulted in chronic disability.  The Board, 
however, has considered the veteran's recent claims of 
continuous back and right shoulder pain since service.  
Although the concept of continuity of symptomatology focuses 
on continuity of symptoms, not treatment, in a merits 
context, the lack of evidence of treatment may bear upon the 
credibility of the evidence of continuity.  See Savage v. 
Gober, 10 Vet. App. 488, 496 (1997).  The record in this case 
discloses a span of well over a decade without any clinical 
evidence to support the veteran's current allegations, made 
in the context of a claim for VA benefits, of a continuity of 
right shoulder and back symptoms.  

Simply, the record conspicuously lacks any objective history 
of continuity of right shoulder or back symptoms since 
service.  The Board finds that the contemporaneous records 
are entitled to far more probative weight than the 
recollections of the veteran of events which occurred many 
years previously.  The negative clinical and documentary 
evidence after service is clearly more probative than the 
remote assertions of the veteran.  To summarize, the fact 
that the contemporaneous records do not provide subjective or 
objective evidence that supports the recent contention that 
the veteran experienced continuous right shoulder or back 
symptoms since the in-service injuries is highly probative 
evidence against the claims.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991).

Although the record shows that the in-service right shoulder 
and back problems were not chronic in nature, as set forth 
above, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Thus, if there 
is a causal connection between the current condition and 
service, service connection may be established.  Godfrey v. 
Derwinski, 2 Vet. App. 354 (1992).  

Regarding the thoracic spine disability, the Board has 
carefully reviewed the record, but finds no credible evidence 
showing that the veteran's current thoracic spine disability 
is related to his active service, any incident therein, or 
any service-connected disability.  In fact, the credible 
medical evidence of record is unanimous in its conclusion 
that the veteran's current thoracic spine disability is not 
related to his military service or any incident occurring 
therein.  In that regard, it is noted that in September 1998 
and January 2003 VA medical examination reports, the 
examiners indicated that the veteran's thoracic spine 
disability was not incurred in service.  The record contains 
no conflicting medical opinion.

Although the veteran has argued that his current thoracic 
spine disability had its inception in service, such opinion 
is clearly a matter for an individual with medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the Board has considered the veteran's lay assertions, 
they do not outweigh the other evidence of record which shows 
no chronic thoracic spine disability in service or for years 
thereafter, and further shows that the current thoracic spine 
disability is not causally related to the veteran's active 
service.  

With respect to the issue of whether the veteran's current 
low back and right shoulder disabilities are causally related 
to his active service, the evidence is conflicting.  

The evidence supporting the veteran's claim of a causal 
relationship between his current right shoulder and low back 
disabilities includes his own opinion.  As set forth above, 
however, the Board assigns it little probative weight as 
there is no indication of record to indicate that the veteran 
has any specialized education, training, or experience on 
which to base his medical conclusions.  Espiritu v. 
Derwinski, 2 Vet. App. at 494.  Moreover, the Board notes 
that the veteran is an interested party in this matter, 
adding further doubt to the probative value of his opinion.  
See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (holding 
that credibility can be impeached generally by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character).

In addition to the veteran's opinion, the Board observes that 
the record contains a September 1998 VA medical examination 
report in which the VA examiner indicated that it was his 
opinion that the veteran's right shoulder and low back 
disabilities were related to in-service symptomatology.  The 
examiner, however, did not have the benefit of a review of 
the veteran's claims folder.  

On the other hand, the evidence which weighs against the 
veteran's claim consists of numerous VA and private clinical 
records attributing the veteran's right shoulder and low back 
disabilities to post-service injuries, including a March 1991 
industrial accident.  None of these post-service medical 
records mentions an in-service right shoulder or low back 
injury or attributes any current right shoulder or low back 
disability to any injury in service.  To the contrary, these 
records clearly attribute the low back and right shoulder 
pathology to post-service injuries.

Additionally, the Board notes that the record includes May 
1998, February 1999, and January 2003 VA medical examination 
reports in which the examiners concluded that the veteran's 
current low back and right shoulder disabilities were not 
related to his active service or any incident therein.  

The Board assigns great probative weight to these medical 
opinions.  The Board notes that these opinions reflect that 
they were based on an in depth review of the veteran's 
medical records.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999).  The medical advisers also provided rationales for 
their opinions, as well as references to the pertinent 
medical evidence of record.  In addition, the opinions 
directly addressed the veteran's contentions and gave a clear 
explanation for discounting the veteran's theory.

For several reasons, the Board finds that these opinions 
outweigh the conflicting evidence of record, both in quantity 
and quality.  Again, these medical opinions were based on a 
full and fair consideration of the material evidence, reflect 
knowledge and skill in analysis of the pertinent evidence, 
and provide a rationale for the conclusions rendered.

By contrast, the medical opinion which favors the veteran's 
claim was based on a history he provided, rather than a 
review of the objective medical evidence of record.  The 
history provided by the veteran to did not include the 
significant factor of his post-service injuries.  The weight 
of a medical opinion is diminished where that opinion is 
based on an inaccurate factual premise or an examination of 
limited scope.  See Reonal v. Brown, 5 Vet. App. 548 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 
Vet. App. 467 (1993).

In sum, the Board finds that the preponderance of the most 
probative evidence of record indicates that the veteran's 
right shoulder, thoracic spine, and lumbosacral spine 
disability are not causally related to his active service, 
any incident therein, or to any service-connected disability.  
Thus, the preponderance of the evidence is against the 
veteran's claims.  The evidence is not so evenly balanced as 
to allow for the application of reasonable doubt.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for a right shoulder, 
thoracic spine disability, and a lumbosacral spine disability 
is denied.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

